NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DULCE MARIA GUTIERREZ,                          No.    16-73841

                Petitioner,                     Agency No. A200-074-592

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 9, 2020**

Before:      FARRIS, D.W. NELSON, and SILVERMAN, Circuit Judges.

      Dulce Maria Gutierrez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Gutierrez’s testimony and declaration as to the

incident of harm that she allegedly suffered in Mexico. See id. at 1048 (adverse

credibility determination reasonable under the totality of the circumstances).

Substantial evidence also supports the agency’s determination that Gutierrez’s

corroborative evidence did not otherwise establish her eligibility for relief. See

Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s documentary

evidence was insufficient to rehabilitate petitioner’s testimony or independently

support claim). Gutierrez’s explanations do not compel a contrary conclusion. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, Gutierrez’s withholding of removal claim fails. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Gutierrez’s CAT

claim because it is based on the same evidence the agency found not credible, and

Gutierrez does not point to any other evidence in the record that compels the

conclusion that it is more likely than not that she would be tortured by, or with the

consent or acquiescence of, the government if returned to Mexico. See Almaghzar


                                          2                                      16-73841
v. Gonzales, 457 F.3d 915, 922–23 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                        3            16-73841